DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a filter cartridge as shown in fig. 1, does not reasonably provide enablement for a “module” if applicant intended a spiral wound module.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claims are generic and specific (dependent claims) to spiral wound modules. Applicant’s disclosure does not disclose how the “fitting” is integrally molded into a housing component. Nonetheless, one of ordinary skill would be able to do so from the available literature and general knowledge in the field to do so for the flat cartridges (as disclosed in fig. 1), but not for the spiral wound, which would take undue experimentation to figure out. 

The following is a quotation of 35 U.S.C. 112(b):



Claims 1-4, 7-12 and 15-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “formed integrally with and molded directly onto one of the plurality of housing components.” Does this mean formed integrally by direct molding, or something else?
Claim 12 recites a prefabricated module, which is unclear. A “module” in the disclosure pertains to a spiral wound as opposed to a cartridge. A prefabricated module is otherwise not defined. Claim 1 recites a cartridge. 
Alternately, claim 12 is rejected under 35 USC 112(d).The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim recites a cartridge, the module in claim 12 is either not further limiting or is of different scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 102(a1) as anticipated by Pearl, or, in the alternative, under 35 U.S.C. 103 as obvious over Pearl et al (US 2003/0052054), and further in view of Sawada et al (US 4,834,881) or Ishii et al (US 4,500,426)
Pear teaches a filter cassette (cartridge) having plurality of layers of membranes and spacers injection molded into a housing with feed inlet, retentate outlet and permeate outlet (fig. 4) as can be seen in the figures. See abstract, [0002], [0008], [0011], etc. Injection molding – fig. 10 and [0041]. Therefore, claims 1, 4, 7-12 and 15-20 are anticipated. Please note that injection molding to make a part is only a process of 

    PNG
    media_image1.png
    459
    1051
    media_image1.png
    Greyscale

Particularly, the spacer fitting formed by “structured plastic part” 112/118, which is an integral piece, in the part of fig. 8, copied here below with annotation,  is injection molded into housing 142 as shown in the part of fig 10 (annotated) above. 

    PNG
    media_image2.png
    379
    1168
    media_image2.png
    Greyscale

Regarding claims 2 and 3, which describe the geometric structure of the fitting or spacer material, Pearl, while teaches spacer material as screens, attributes no particular structure. Nonetheless, such spacer materials are well known in the art such as taught by Sawada or Ishii (cited in the first action): See the figures of these references and their corresponding disclosures. Such structures include sinusoidal 

Response to Arguments
	Arguments are not persuasive as shown in the rejection. The flow fittings of both permeate side and feed side are injection molded with the housing as explained.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777